internal_revenue_service department of the roll washington dc contact person telephone number n reference to op e ep t date dec n legend corporation a plan x plan y state b dear this letter is in response to your ruling_request dated date as supplemented by letters dated date april date date date date date and date submitted on your behalf by your authorized representatives concerning the effect of certain legislation upon plan x the following facts and representations have been submitted corporation a is an instrumentality of state b and administers plan x plan x is a multiple_employer_plan covering a wide variety of state and local_government agencies plan x is governed by the board_of trustees of corporation a plan x is a defined_benefit_plan qualified under sec_401 a of the internal_revenue_code and sec_414 as a governmental_plan the governing provisions of plan x are statutorily promulgated by state b’s legislature membership in plan x is mandatory for all eligible employees of a participating employer on the entry date of such employer and any employee other than a state elected official who is employed by a participating employer after the entry date of such employer effective date the state employees’ contribution rate is three percent of allowable annual compensation not in excess of twenty-five thousand dollars and three and one-half percent of allowable annual compensation in excess of twenty-five thousand dollars prior to the current bs provisions members individually had the opportunity to elect to have compensation in excess of twenty-five thousand dollars included in the computation of contributions legislation adopted by state b’s legislature revised the contribution system pursuant to the provisions of sec_414 of the code the employers pick up and pay the contributions that would otherwise be payable by members this was effective with respect to compensation earned after date respect to compensation earned prior to date has been treated as post-tax contributions includible in the member’s investment_in_the_contract contributions with respect to compensation earned after date are treated as pick-up contributions not includible in the member’s investment_in_the_contract in addition every state_agency that is a participating employer contributed an amount equal to twelve and one-half percent of the monthly compensation of each member not to exceed the allowable annual compensation defined in plan document therefore member contributions with for county and municipal employers prior to date the total employer and employee contributions equaled sixteen percent of the allowable monthly compensation of each member each participating employer set the amount of the employer contributions and employee contributions to total sixteen percent of the allowable monthly compensation of each member for compensation not in excess of twenty-five thousand dollars however for the total of sixteen percent the allocation to the employer contributions could not exceed twelve and one- half percent and the allocation to employee contributions could not exceed eight and one-half percent further the employer contributions had to be twelve and one-half percent and the employee contributions had to be three and one-half percent of the allowable monthly compensation of each member for compensation of twenty-five thousand dollars or more beginning date and for years thereafter the total employer and employee contributions equal sixteen percent of the allowable monthly compensation of each member provided however each participating employer may set the amount of the employer and employee contribution to equal sixteen percent of the allowable monthly compensation of each member provided the employer_contribution will not exceed twelve and one-half percent and the employee contribution will not exceed eight and one-half percent for compensation_for services on or after date there will be no maximum compensation level for retirement purposes for a member who joined plan x on or after date eligibility for a normal_retirement_benefit occurs at the earlier of the first day of the month on or after the member’ sec_62th birthday or the date on which the sum of the member’s age and participation service equals ninety if the member began participation before date then the eligibility requirements co 3s are the same except that the age and service threshold is eighty early retirement is available on the first of the month on or following age fifty-five and ten years_of_service the normal_retirement_benefit is the product of two percent of final_average_compensation multiplied by years of credited service prior to the new legislation the basic_benefit structure was a two percent of the member’s average compensation up to twenty-five thousand dollars for service prior to date or up to forty thousand dollars if the member had elected to pay the additional contributions multiplied by the member’s years of credited service prior to date plus b two percent of the member’s average compensation based on the highest three of the last ten years multiplied by the member’s years of credited service from date there was also a phase out of the compensation limit between and date the new basic_benefit structure is now simply two percent of the member’s average compensation_for the high three of their last ten years_of_service multiplied by the member’s years of credited service state b’s legislature has adopted legislation which contained revisions to various benefit features and systems within plan x this bill along with other legislation noted above formed part of a significant effort on the part of state b’s legislature to improve benefits within various retirement systems affecting public employees with the enactment of this legislation and related measures the legislature with the support of affected groups and plan x’s administrators was attempting to simplify benefit calculations and make the system of benefits readily understandable to members one of these changes affected certain members of plan x who by making certain voluntary contributions elected to increase the maximum compensation level for purposes of benefit computation the legislation now reads as revised as follows any active member as of date whose compensation_for service exceeded twenty-five thousand dollars per annum prior to date and who prior to date had voluntarily elected to increase the maximum compensation level pursuant to statutes in effect at that time shall have transferred pursuant to this section and the procedures established by the board_of corporation a the employee contributions made on compensation_for service which is in excess of twenty-five thousand dollars per annum prior to date with an amount which represents the actuarial assumed earnings_of plan x of seven and one-half percent compounded annually until the date of transfer it is the intent of the legislature that the excess_contributions shall be sek transferred directly to an account established for the employee in the plan y the provisions for transfer contained in this section shall not take effect until the board receives official written notice that this distribution satisfies the tax qualification requirements for governmental plans applicable to such refunds or transfers as specified in the code as amended from time to time and as applicable to governmental plans and the relevant regulatory provisions and guidance related thereto the transfer will leave plan x members with exactly the same defined benefit after the transfer as they had before the transfer based on the foregoing facts and representations you request the following rulings that the transfer of excess_contributions paid on an after-tax basis not considered picked up under sec_414 of the code that are directly transferred to accounts established for the employees in plan x are not subject_to taxation at the time of transfer that the tax basis for the after-tax contributions directly transferred to plan y will also be transferred to plan y that the transfer of excess_contributions picked up under sec_414 of the code and directly transferred to accounts established for the employees in plan y are not subject_to taxation at the time of transfer that amounts directly transferred to plan y are not annual_additions to that plan within the meaning of sec_415 of the code assuming that plan x is a qualified governmental_plan under sec_401 and sec_414 of the code the transfer of excess_contributions will not adversely affect plan x’s status under sec_414 with respect to the first ruling_request sec_402 of the code provides in general that the amount actually distributed to any distributee by any employees' trust described in sec_401 which is exempt from tax under sec_501 a shall be taxable to the distributee in the year in which so distributed under sec_72 relating to annuities however revrul_67_213 1967_2_cb_149 provides that where the interests of participants are transferred by the trustee of a_trust forming part of one qualified_plan to the trustee of another trust forming part of another qualified_plan no amounts will be considered distributed or made available to the participants therefore if the proposed amounts of the participants’ after-tax contributions are transferred directly from plan x to plan y the amounts transferred would not be considered as distributed or made available to the participants on this basis we conclude with respect to ruling_request one that the transfer of excess_contributions paid on an after-tax basis not considered picked up under sec_414 of the code that are directly transferred to accounts established for the employees in plan x are not subject_to taxation at the time of transfer with respect to the second ruling_request revrul_67_213 provides that funds transferred directly from a qualified pian to another qualified_plan are not considered as having been distributed or made available to participants in revrul_67_213 funds were transferred directly from the trust forming part of a qualified_pension plan to the trust forming part of a qualified_stock bonus plan because no distribution was considered to take place as a result of the transfer the transferred funds continue to be funds derived from employer contributions and associated earnings in this case the transfer is being made directly from the trust of a qualified_pension plan to the trust of another qualified_pension plan since the funds are being transferred directly from one trust to another the funds are not considered to be distributed to the participants for whom the transfers were made to the extent the transferred funds are derived from employee contributions they continue to be funds derived from employee contributions the net amount earned will be includible in the employees’ gross_income when distributions are made from a plan as provided in sec_402 of the code accordingly with respect to the second ruling_request we conclude that the tax basis for the after-tax contributions directly transferred to plan y will also be transferred to plan y with respect to the third ruling_request as noted previously with respect to the first ruling_request revrul_67_213 provides that where the interests of participants are transferred by the trustee of a_trust forming part of one qualified_plan to the trustee of another trust forming part of another qualified_plan no amounts will be considered distributed or made available to the participants accordingly the transfer of excess_contributions picked up’ under sec_414 of the code and directly transferred to accounts established for the employees in plan y are not subject_to taxation at the time of transfer with respect to the fourth ruling_request sec_415 of the code provides that a defined_contribution_plan is not a qualified_plan if contributions and other additions made to the plan with respect to any participant in a limitation_year exceed the limitation of sec_415 sec_415 limits the amount of annual contributions and other additions to a participant’s account in a defined_contribution_plan sec_1 b of the income_tax regulations concerning contributions to defined contribution plans provides in clause iv that the transfer of funds from one qualified_plan to another will not be considered an annual_addition for the limitation_year in which the transfer occurs sec_1 b of the regulations concerning employee contributions to defined contribution plans provides in clause iv that the term annual_additions does not include the direct transfer of employee contributions from one qualified_plan to another because the relevant amounts are being transferred directly from plan x to plan y we conclude with respect to the fourth ruling_request that amounts directly transferred to plan y are not annual_additions to that plan within the meaning of sec_415 of the code with respect to the fifth ruling_request sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that the federal or state government has over the organization’s everyday operations other factors include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization’s trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit although all of the above facts are considered in determining whether an organization is an agency of a government the mere satisfaction of one or all of the facts is not necessarily determinative the facts submitted show that the legislation previously discussed was enacted solely to provide for the transfer of the excess_contributions from plan x to plan y the legislation pertaining to these transfers will not affect state b’s control_over corporation a or limit corporation a’s being an instrumentality of state b therefore as plan x will still be maintained by an agency of state b it will still be established as a governmental_plan within the meaning of sec_414 of the code on this basis we conclude that assuming that plan x is a qualified governmental_plan under sec_401 and sec_414 the transfer of excess_contributions will not adversely affect plan x’s status under sec_414 these rulings are based on the assumption that plan x and plan y will be qualified under sec_401 a of the code at the time of the proposed transactions no opinion is expressed as the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours signed jour b fiotd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose 32sb
